Citation Nr: 1401838	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for myositis ossificans, left thigh (previously claimed as a left leg condition).

2.  Entitlement to service connection for myositis ossificans, left thigh (previously claimed as a left leg condition).


REPRESENTATION

Veteran represented by:	Agnes S. Wladyka, Esq.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issue of entitlement to service connection for myositis ossificans, left thigh (previously claimed as a left leg condition) is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The February 1974 rating decision that denied service connection for a left leg condition was not appealed, nor was new and material evidence received within the appeal period.

2.  The Veteran's March 2001 petition to reopen was denied in a November 2001 rating decision; the rating decision was not appealed, nor was new and material evidence received within the appeal period. 

3.  Evidence received since the November 2001 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for myositis ossificans, left thigh.


CONCLUSIONS OF LAW

1. The February 1974 rating decision that denied service connection for a left leg condition is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  
2.  The November 2001 rating decision that denied the Veteran's petition to reopen the claim for entitlement to service connection for myositis ossificans, left thigh, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

3.  Evidence submitted to reopen the claim of entitlement to service connection for myositis ossificans, left thigh, is new and material.  The criteria to reopen the claim for service connection for myositis ossificans, left thigh, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed.  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In February 1974, the Veteran filed a claim to establish service connection for a left leg condition.  This claim was denied by the RO in a February 1974 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the February 1974 rating decision became final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In March 2001, the Veteran filed a claim for "an increase in his service-connected leg and femur disability."  The RO re-characterized the Veteran's claim as a petition to reopen a claim of service connection for myositis ossificans, left thigh.  The claim was denied in a November 2001 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the November 2001 rating decision became final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In December 2009, the Veteran filed another petition to reopen his claim of entitlement to service connection for myositis ossificans, left thigh.  A February 2010 rating decision denied the Veteran's petition to reopen.  The Veteran timely appealed that decision.  The November 2001 rating decision declined to reopen the Veteran's claim because it found that the Veteran had not submitted evidence addressing whether his myositis ossificans, left thigh, had been aggravated by his military service; the absence of evidence establishing such aggravation had been the basis of the February 1974 denial on the merits.  Thus, in order for the Veteran's claim to be reopened, evidence added to the record since the November 2001 rating decision, when considered in combination with the record as a whole, must address whether the Veteran's preexisting condition was aggravated by his active service.

Evidence associated with the claims file since the November 2001 rating decision includes VA and private treatment records, SSA records, and lay statements from the Veteran.  All the evidence received is new because it was not of record at the time of the November 2001 rating decision. 
The medical evidence, which consists of treatment records and SSA records, showed that the Veteran received treatment for his myositis ossificans.  Specifically, the medical evidence addressed pain management and noted the Veteran's contentions that the condition had worsened since his separation from service.  The Veteran also submitted lay statements asserting that his preexisting condition was aggravated during active service.  Specifically, the Veteran noted that despite showing multiple letters from orthopedic doctors regarding the calcifications in his left thigh, he was nonetheless found fit for duty.  He contends that his condition worsened during basic training as a result of physical activities, such as deep knee bends.  He also stated that during service his left thigh became painful and that his range of motion in his left leg decreased.  

The evidence addresses the issue of aggravation and therefore relates to an unestablished fact necessary to substantiate the claim and contributes to a more complete picture of the Veteran's left thigh condition.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, the evidence is new and material as it raises the reasonable possibility of substantiating the Veteran's claim. 


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for myositis ossificans, left thigh, is reopened, and to that extent only, the appeal is granted.


REMAND

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).
When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2013); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178  (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153 (West 2002 & Supp. 2013).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's April 1973 service entrance examination showed normal clinical findings of the bilateral lower extremities.  However, the Veteran's service treatment records indicate that he began to complain of left leg pain in June 1973 and he was discharged after a medical evaluation.  The Board finds that, because there is evidence of worsening in service beyond the natural progression of the disease, the presumption of soundness is not rebutted and the Veteran is entitled to be presumed sound at entrance.  Therefore, the issue is one of direct service connection rather than aggravation of a pre-existing disability.

In light of the Veteran's currently diagnosed left thigh myositis ossificans, as well as the in-service documented symptomatology, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  As such, remand is required so that an examination can be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an examination to determine the nature and etiology of his currently diagnosed left thigh myositis ossificans.  All necessary tests should be conducted and the claims file should be made available to the examiner in conjunction with the examination.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left thigh disability had its onset in service or is otherwise related to service, including whether it is related to the left thigh problems the Veteran was having in service.  

Onset of the disability may occur during service even if the Veteran would have developed the disability had he not served in the military and the examiner should presume that the Veteran was sound at entry, because the presumption of soundness has not been rebutted.

A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.

2.  Finally, the RO should readjudicate the claim of entitlement to service connection for a left thigh disability (myositis ossificans, left thigh).  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


